IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-281

                                       No. COA 20-904

                                       Filed 3 May 2022

     North Carolina Industrial Commission, I.C. No. 15-043917

     GARY K. FORTE, Employee, Plaintiff,

                   v.

     THE GOODYEAR TIRE & RUBBER COMPANY, Employer, LIBERTY MUTUAL
     INSURANCE COMPANY, Carrier, Defendants.


             Appeal by plaintiff from opinion and award entered 8 October 2020 by the

     North Carolina Industrial Commission. Heard in the Court of Appeals 25 January

     2022.


             Law Offices of Kathleen G. Sumner, by Kathleen G. Sumner & David P. Stewart
             and Gervasi Law, by Jay A. Gervasi, Jr., for plaintiff-appellant.

             Hedrick Gardner Kincheloe & Garofalo LLP, by M. Duane Jones & Jennifer I.
             Mitchell, for defendant-appellees.

             DIETZ, Judge.


¶1           Plaintiff Gary Forte appeals an opinion and award from the Industrial

     Commission rejecting his workers’ compensation claim.

¶2           On appeal, Forte asserts an argument that appears to be a question of first

     impression in our State’s appellate courts. Under N.C. Gen. Stat. § 97-85, the Full

     Commission may reconsider the evidence before the deputy commissioner, receive
                          FORTE V. GOODYEAR TIRE AND RUBBER CO.

                                       2022-NCCOA-281

                                      Opinion of the Court



     further evidence, and amend the deputy commissioner’s award “if good ground be

     shown” to do so.

¶3         Forte argues that the Full Commission’s opinion and award in this case did not

     expressly state that the Commission found any good grounds to reconsider the

     evidence and alter the award of the deputy commissioner, nor did the Commission

     expressly state what it determined those good grounds to be.

¶4         As explained below, we reject this argument. Consistent with how our case law

     handles discretionary “good cause” analyses in other contexts, we hold that the

     Commission need not expressly state that it found good grounds and need not

     expressly identify the good grounds on which it relied in its discretionary decision.

     When the Commission’s opinion and award is silent on this issue, we will presume

     the Commission found the necessary good grounds if there is a basis in the record to

     support that finding in the Commission’s sound discretion.

¶5         Forte also asserts a series of challenges to the Commission’s findings of fact.

     Under the narrow standard of review applicable to fact finding by the Commission,

     we reject these arguments. The Commission’s findings—including, most importantly,

     its determination that Forte’s own testimony was not credible—are supported by at

     least some competent evidence in the record and those findings, in turn, support the

     Commission’s conclusions of law. We therefore affirm the Commission’s opinion and

     award.
                           FORTE V. GOODYEAR TIRE AND RUBBER CO.

                                         2022-NCCOA-281

                                        Opinion of the Court



                               Facts and Procedural History

¶6         Forte worked for nearly a decade as a roll changer for Goodyear Tire, a position

     that involves handling heavy cassettes filled with rubber. Forte testified that, while

     at work on 1 June 2015, a truck driver unexpectedly stacked cassettes directly behind

     him in his normal work area and, as he moved to handle a cassette in front of him,

     he twisted his left leg and felt immediate pain in his left knee.

¶7          The next day, Forte visited an urgent care facility. Medical records from the

     visit indicate that Forte “experienced symptoms for one week and denied a fall,

     twisting event, or direct blow.” Two days later, Forte visited his primary care

     physician and reported pain that “started three days ago.” Those records did not

     indicate that the pain resulted from a workplace injury.

¶8         Two weeks later, Forte visited an orthopedic specialist. The medical notes from

     this visit indicate that Forte stated his knee “becoming painful 2 weeks ago for no

     reason.”

¶9         After a motor vehicle accident on 20 June 2015, Forte returned to the

     orthopedic specialist and a medical note from that visit indicates that Forte “did not

     recall any acute injury or trauma but his left knee pain began acutely” four weeks

     earlier. His treating orthopedic specialist performed surgery on this knee on 21

     August 2015 to address a meniscal derangement.
                              FORTE V. GOODYEAR TIRE AND RUBBER CO.

                                          2022-NCCOA-281

                                         Opinion of the Court



¶ 10         In September 2015, Forte reported the alleged workplace injury to his

       employer for the first time. Forte later testified that he did not immediately report

       his workplace injury because he “didn’t consider that as an accident”:

                    “[W]hen my knee messed up I could recall it but like I said
                    I didn’t . . . have what you would call an actually –
                    somebody hit me with a forklift or whatever so I didn’t
                    consider that as an accident.”

       Forte later filed a workers’ compensation claim and Defendants denied the claim. At

       a hearing before the deputy industrial commissioner, the Commission received

       testimony from Forte and Ashely Flantos, Goodyear’s workers’ compensation

       manager. The Commission also received deposition transcripts from Forte’s two

       treating physicians.

¶ 11         The deputy commissioner issued an opinion and award finding Forte to be a

       “compelling and credible witness.” The deputy commissioner found that “the greater

       weight of the evidence supports the testimony of Plaintiff regarding the twisting

       accident and injury to his knee.” The deputy commissioner concluded that Forte

       “sustained a compensable injury by accident to his left knee arising out of and within

       the course of his employment” and was entitled to workers’ compensation benefits.

¶ 12         Defendants timely filed a notice of appeal with the Full Commission. After a

       hearing, the Full Commission issued an opinion and award finding that Forte did not

       sustain a workplace injury by accident. The Full Commission found that Forte’s
                            FORTE V. GOODYEAR TIRE AND RUBBER CO.

                                          2022-NCCOA-281

                                         Opinion of the Court



       testimony was not credible based on Forte’s inconsistent reports to medical providers,

       “which did not include an account of a traumatic workplace event”; the vagueness of

       his testimony concerning motor vehicle accidents before and after the alleged injury;

       and his failure to report the workplace injury until three months after he claimed it

       occurred. Forte timely appealed the Commission’s opinion and award to this Court.

                                             Analysis

        I.   Good grounds to reconsider evidence and amend award

¶ 13         Forte first challenges the Full Commission’s decision to reconsider the

       evidence, make fact findings different from those found by the deputy commissioner,

       and change the award without expressly stating that the Full Commission

       determined there were good grounds to do so.

¶ 14         In a workers’ compensation case, the Full Commission may reconsider the

       evidence before the deputy commissioner, receive further evidence, and amend the

       deputy commissioner’s award “if good ground be shown” to do so. N.C. Gen. Stat. § 97-

       85(a). Whether this “good ground” standard is satisfied “is a matter within the sound

       discretion of the full Commission, and the full Commission’s determination in that

       regard will not be reviewed on appeal absent a showing of manifest abuse of that

       discretion.” Crump v. Indep. Nissan, 112 N.C. App. 587, 589, 436 S.E.2d 589, 592

       (1993). This is consistent with how our case law handles discretionary “good cause”

       analyses in other contexts.
                            FORTE V. GOODYEAR TIRE AND RUBBER CO.

                                          2022-NCCOA-281

                                         Opinion of the Court



¶ 15         The parties acknowledge that our State’s appellate courts have never

       addressed whether the Full Commission must make an express finding that good

       grounds exist, or expressly state the reasoning for that determination. Ordinarily,

       when a trial court has discretion to act upon a showing of good cause and makes no

       express findings, “we presume the trial judge found the necessary ‘good cause’” and

       examine whether the record supports that finding. State v. Roache, 358 N.C. 243, 274,

       595 S.E.2d 381, 402 (2004) (citation omitted).

¶ 16         We see no reason to create a different rule for this discretionary decision of the

       Full Commission. The Full Commission indicated that it heard the case and entered

       its opinion and award “pursuant to N.C. Gen. Stat. § 97-85.” Moreover, there is no

       indication in the record that the Full Commission acted under any misapprehension

       of the law when assessing its authority to reconsider the deputy commissioner’s

       findings. Accordingly, we presume the Full Commission found the necessary good

       grounds to reconsider the evidence and change the resulting award.

¶ 17         Our review on appeal is limited to examining whether this implied finding of

       good grounds was a manifest abuse of discretion. Crump, 112 N.C. App. at 589, 436

       S.E.2d at 592. In light of the Commission’s findings and conclusions, discussed in

       more detail below, we hold that the Commission’s determination that good grounds

       existed was well within the Commission’s sound discretion. We therefore reject

       Forte’s argument.
                             FORTE V. GOODYEAR TIRE AND RUBBER CO.

                                          2022-NCCOA-281

                                         Opinion of the Court



       II.   Competent evidence to support the award

¶ 18         Forte next argues that the Full Commission erred by requiring him to present

       corroborating evidence to support his otherwise competent testimony.

¶ 19         To establish a compensable injury in a workers’ compensation case, “the

       plaintiff must introduce competent evidence to support the inference that an accident

       caused the injury in question.” Cody v. Snider Lumber Co., 328 N.C. 67, 70, 399

       S.E.2d 104, 106 (1991). When the Commission finds and concludes that the employee

       did not sustain a compensable workplace injury, our review “is limited to a

       determination of (1) whether the Commission’s findings of fact are supported by any

       competent evidence in the record; and (2) whether the Commission’s findings justify

       its conclusions of law.” Goff v. Foster Forbes Glass Div., 140 N.C. App. 130, 132–33,

       535 S.E.2d 602, 604 (2000).

¶ 20         “A finding of fact is conclusive and binding on appeal so long as there is some

       evidence of substance which directly or by reasonable inference tends to support the

       findings, even though there is evidence that would have supported a finding to the

       contrary.” Byrd v. Ecofibers, Inc., 182 N.C. App. 728, 730–31, 645 S.E.2d 80, 82 (2007)

       (cleaned up). “In weighing the evidence, the Commission is the sole judge of the

       credibility of the witnesses and the weight to be given to their testimony, and the

       Commission may reject entirely any testimony which it disbelieves.” Hedrick v. PPG

       Indus., 126 N.C. App. 354, 357, 484 S.E.2d 853, 856 (1997).
                            FORTE V. GOODYEAR TIRE AND RUBBER CO.

                                          2022-NCCOA-281

                                         Opinion of the Court



¶ 21         Here, the Commission made findings about Forte’s own testimony that

       referenced a lack of corroborating evidence. For example, the Commission found that

       Forte testified about a coworker who witnessed the accident, but did not offer any

       testimony from that coworker. Similarly, the Commission found that Forte testified

       that he went to the employer’s medical clinic after the accident and spoke to a nurse

       about his injury. But the Commission again found that Forte did not offer any

       testimony from the nurse or any evidence that corroborated this visit to the clinic.

¶ 22         Forte contends that these findings show the “Commission required Forte to

       present corroborating testimony to support his own credible testimony.” That is not

       a fair reading of the Commission’s findings. The Commission ultimately found that

       Forte’s testimony was not credible. The Commission’s references to the lack of any

       corroborating evidence in its findings were part of the Commission’s explanation for

       why, in light of inconsistencies in Forte’s testimony, the Commission chose not to

       credit his testimony concerning the alleged accident.

¶ 23         Forte next argues that the Commission relied on “incompetent, unsupported,

       and inadmissible allegations of defense counsel” during Forte’s cross-examination to

       support the Commission’s findings. In that cross-examination, defense counsel asked

       Forte a series of questions about alleged motor vehicle accidents that occurred both

       before and after the alleged workplace injury. Defendants correctly point out that

       Forte never objected to those questions. But more importantly, the Commission did
                             FORTE V. GOODYEAR TIRE AND RUBBER CO.

                                           2022-NCCOA-281

                                          Opinion of the Court



       not rely on those questions, or Forte’s answers, as substantive evidence of these motor

       vehicle accidents. The Commission’s references to this testimony were part of a

       lengthy series of findings demonstrating why the Commission chose not to credit

       Forte’s testimony because it was inconsistent and raised questions about Forte’s

       ability to recall events during that time frame.

¶ 24         As noted above, it is the Commission’s role to assess credibility of witnesses

       and the weight to be given to witness testimony. Hedrick, 126 N.C. App. at 357, 484

       S.E.2d at 856. The Commission’s findings show that it properly weighed Forte’s

       testimony based on competent evidence and ultimately found key portions of that

       testimony not credible. That credibility determination is left to the Commission and

       not one this Court can review on appeal. Id.

¶ 25         Finally, Forte argues that the Commission “misrepresented” the expert

       testimony regarding causation. Having determined that the Commission properly

       found that Forte did not sustain a workplace injury by accident, we need not address

       this argument. In any event, Forte’s challenge to this portion of the Commission’s

       findings is likewise meritless. Forte argues that the experts initially testified that his

       workplace accident caused his injury and only began to equivocate after defense

       counsel presented them “with matters not in evidence in cross examination.” But

       again, Forte did not object to this questioning during cross-examination. More

       importantly, the Commission did not misrepresent the experts’ testimony. During
                            FORTE V. GOODYEAR TIRE AND RUBBER CO.

                                         2022-NCCOA-281

                                        Opinion of the Court



       cross-examination, the experts acknowledged that they could not say with certainty

       that the alleged workplace injury was the cause of the medical conditions for which

       they treated Forte. The Commission accurately recounted that testimony in its

       findings.

¶ 26         In sum, we hold that the Commission’s findings of fact are supported by at

       least some competent evidence in the record, including the Commission’s

       determination not to credit Forte’s own testimony, and that those findings, in turn,

       support the Commission’s conclusions of law. We therefore affirm the Commission’s

       opinion and award.

                                          Conclusion

¶ 27         We affirm the Commission’s opinion and award.

             AFFIRMED.

             Judges INMAN and HAMPSON concur.